Citation Nr: 0724354	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  06-01 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from May 1962 to March 1966.  
The veteran died in mid-2005.  The appellant in this matter 
is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the above claim.

In June 2006, the appellant testified at personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO.  A transcript of the hearing has been associated 
with the veteran's claims file.


FINDINGS OF FACT

1.  At the time of the veteran's death in 2005, the veteran 
was not in receipt of service connection benefits for any 
disability.

2.  The immediate cause of the veteran's death was carcinoma 
of the esophagus with metastasis to the retroperitoneum.

3.  Carcinoma of the esophagus did not have its onset during 
active service or result from disease or injury in service, 
or from a service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2005); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the appellant of evidence and information necessary to 
substantiate her claims and inform her whether she or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The appellant was notified of the information necessary to 
substantiate her claim for service connection for the cause 
of the veteran's death.  The RO sent the appellant notice by 
letters dated in June 2005 and October 2005 in which she was 
informed of what was required to substantiate her claim and 
of her and VA's respective duties, i.e., that VA would 
attempt to obtain any additional records that she identified 
as being helpful to her claim.  She was also asked to submit 
evidence and/or information, which would include that in her 
possession, to the RO.

Since the appellant's claim for service connection was denied 
by the RO and is also being denied by the Board, as discussed 
herein, there is no potential effective date issue that would 
warrant additional notice as to the issue.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds no prejudice to the appellant in proceeding 
with the issuance of a final disposition in the issue that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby). There is no 
indication that the outcome of the case has been affected, 
and the appellant has been provided a meaningful opportunity 
to participate effectively in the processing of her claim.  
The content of the subsequent notice provided to the 
appellant fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant service and VA medical treatment records 
have been obtained, as discussed below. There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include obtaining a medical opinion 
when such an opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In 
this case, the evidentiary record does not show that the 
veteran's cause of death is associated with an established 
event, injury, or disease in service; manifested during an 
applicable presumptive period; or otherwise associated with 
service.  That the veteran is deceased, i.e., the current 
disability requirement has been met, see Carbino v. Gober, 10 
Vet. App. 507, 509 (1997), does not by itself trigger the 
Secretary's obligation under § 5103A(d) of providing a 
medical examination or obtaining a medical opinion.  Compare 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), and 
Charles v. Principi, 16 Vet. App. 370 (2002).  

Accordingly, the requirements of the VCAA have been met by 
the RO. Having determined that the duty to notify and the 
duty to assist have been satisfied, the Board turns to an 
evaluation of the appellant's claim on the merits.

Service connection for cause of the veteran's death

The appellant principally argues that the veteran had a 
period of active service during which his duties involved his 
visiting the Republic of Vietnam. She contends that he was 
then exposed to certain herbicides which resulted in the 
manifestation of esophageal cancer which caused the veteran's 
death.  Having carefully considered the claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claim 
and must regretfully deny the appeal.

The law provides that service connection may be established 
for the cause of a veteran's death when a service-connected 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see 
also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected 
disability is the principal cause of death when that 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have contributed substantially or materially 
to death, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection in the context of this claim, once the 
death of the veteran has been established, there must be 
medical evidence, or in certain circumstances, competent lay 
evidence of in-service occurrence or aggravation of a disease 
or injury leading to death within the regulatory scheme; and 
competent medical evidence of a nexus between an in-service 
injury or disease and death.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999) (Both discussing the factors of service 
connection).

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  "Competent 
lay evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey, 6 
Vet. App. at 393.


A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975. "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam. See 38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2006).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, type 2 diabetes (also known as 
type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcoma (includes adult fibrosarcoma, 
dermatofibrosarcoma protuberans, malignant fibrous 
histiocytoma, liposarcoma, leiomyosarcoma, epithelioid 
leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, 
ectomesenchymoma, angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma), proliferating (systemic) 
angioendotheliomatosis, malignant glomus tumor, malignant 
hemangiopericytoma, synovial sarcoma (malignant synovioma), 
malignant giant cell tumor of tendon sheath, malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, malignant 
ganglioneuroma).

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.

A disease associated with exposure to certain herbicide 
agents listed in § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service, provided that such 
disease shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a) (2006).

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which VA has not specifically determined that a presumption 
of service connection is warranted. See Notice, 59 Fed. Reg. 
341-346 (1994); see also Notice, 61 Fed. Reg. 41-442-449 
(1996).

VA has published a list of specific conditions for which a 
presumption of service connection based on exposure to 
herbicides used in Vietnam during the Vietnam era is not 
warranted. These include skin cancer, gastrointestinal 
tumors, and any other condition for which VA has not 
specifically determined a presumption of service connection 
is warranted. See Notice, 64 Fed. Reg. 59232- 59243 (1999).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993). As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

The veteran's 2005 Certificate of Death shows that the 
immediate cause of death was carcinoma of the esophagus with 
metastasis to the retroperitoneum.  
However, his service personnel records do not reveal that he 
had a tour of duty in the Republic of Vietnam during his 
period of active service.  His service personnel records show 
that the veteran had two tours of duty at Kadena Air Force 
Base in Okinawa, Japan, with a military occupational 
specialty of an air policeman.

A service personnel record dated in January 1966 shows that 
the veteran was reprimanded on numerous occasions between 
December 12, 1965 and December 24, 1965, for failing to 
present for guardmount with his assigned flight.  It is noted 
that he had been read and explained his rights by his Flight 
Chief.

The veteran's Armed Forces Of The United States Reports Of 
Transfer Or Discharge (DD Forms 214) which is of record shows 
that the veteran's military occupational specialty was as an 
air force policeman.  There is no indication, however, that 
he had a tour of duty in the Republic of Vietnam.

A review of the service medical records reveals that there is 
no record of esophageal cancer during the veteran's period of 
active service.  His separation report of medical examination 
dated in February 1966 shows that upon clinical evaluation, 
his mouth, throat, abdomen, and viscera were all normal.

Subsequent to service, a private medical record from N. 
Nomizu, M.D., dated in May 2004 shows that the veteran had 
been under the physician's care since July 1987.  It was 
indicated that he was treated for anxiety disorder, chronic 
cervical disc disease, hypertension, cigarette smoking.  It 
was indicated that in January 2004, the veteran began 
reporting symptoms which by April 2004 where diagnosed as 
squamous cell carcinoma of the esophagus.  It was noted that 
prior to January 2004, he had never been treated for 
esophagitis.

Private outpatient treatment records dated from May 2004 to 
May 2005, show that the veteran was treated intermittently 
for symptoms associated with squamous cell carcinoma of the 
esophagus.  During the course of treatment, the veteran also 
experienced a myocardial infarction, and then a metastasis of 
the carcinoma to the retroperitoneum.

A response to a Request For Information of the RO from the 
National Personnel Records Center dated in June 2005 shows 
that there was no evidence to substantiate that the veteran 
had any service in the Republic of Vietnam.

During her June 2006 Travel Board hearing, the appellant 
asserted that the veteran had tours of duty in the Republic 
of Vietnam during his period of active service.  She 
indicated that he had been an air policeman who had flown on 
board aircraft that would fly to Vietnam and pick up 
prisoners of war, and injured and deceased servicemen.   She 
suggested that the veteran was exposed to certain herbicides 
during his tour in Vietnam which resulted in the esophageal 
cancer which caused his death.

In addressing whether the veteran is entitled to service 
connection on a presumptive basis, as noted above, there is 
no evidence that the veteran served in the Republic of 
Vietnam during his period of active service.  His service 
personnel records do not establish any service in Vietnam and 
do not demonstrate that the veteran received any decorations 
for service in Vietnam.  While the veteran recognizes that 
there are service personnel records which suggest that he may 
have had duty aboard air force flights departing from Kadena 
Air Force Base in Okinawa, Japan, there is no evidence of 
record that any such flights were to Vietnam.  Therefore, the 
first element required for presumptive service connection has 
not been met.

Additionally, the disorders granted presumptive service 
connection under 38 C.F.R. § 3.309(e) for Agent Orange 
exposure are specified with precision. The disorders for 
which service connection are sought must be specified at 38 
C.F.R. § 3.309(e) in order for the veteran to enjoy the 
presumption of service incurrence.  The veteran had been 
diagnosed with carcinoma of the esophagus with metastasis to 
the retroperitoneum. The disabilities specified at 38 C.F.R. 
§ 3.309(e) do not include this condition.

As noted by the Board above, VA has determined that there is 
no positive association between exposure to herbicides and 
any other condition for which VA has not specifically 
determined that a presumption of service connection is 
warranted. VA has specifically found that a presumption of 
service connection based on exposure to herbicides used in 
Vietnam during the Vietnam era is not warranted for carcinoma 
of the esophagus. Therefore, even if the veteran had been 
presumed to have been exposed to herbicides in Vietnam, he is 
not presumed to be entitled to service connection for 
carcinoma of the esophagus with metastasis to the 
retroperitoneum based on such exposure.  Accordingly, service 
connection on a presumptive basis is not warranted.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis. See 
Combee, 34 F.3d at 1043-1044. Thus, the Board must 
additionally consider whether the appellant is entitled to 
service connection for the cause of the veteran's death under 
the criteria for direct service connection.

In this regard, the evidence does not show that service 
connection is warranted on the theory that the veteran's 
carcinoma of the esophagus had developed during his period of 
active service. His service medical records show no treatment 
for such a condition.  The earliest medical evidence of 
record of such a condition is almost 38 years following his 
discharge from service, and there is no evidence relating 
this condition to any in-service disease or injury.  Evidence 
of a prolonged period without medical complaint and the 
amount of time that elapsed since military service, can be 
considered as evidence against a claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

As there is no medical evidence of in-service occurrence or 
aggravation of carcinoma of the esophagus, and as there has 
been no medical evidence of a nexus between an in-service 
injury or disease and the veteran's cause of death, 
entitlement to service connection for the cause of the 
veteran's death on a direct basis must be denied.  See 
Hickson, 12 Vet. App. at 253; see also Pond, 12 Vet App. at 
346.

The Board has considered the testimony of the appellant which 
asserts that a relationship between the veteran's carcinoma 
of the esophagus and service must have existed.  However, as 
a lay person, she is not competent to provide the necessary 
nexus between the veteran's service and his death.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the veteran's death was related to service.  While the 
Board has carefully reviewed the record in depth, it has been 
unable to identify a basis upon which service connection may 
be granted.  The Board has also considered the benefit of the 
doubt rule in this case, but as the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it. See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Accordingly, for the reasons stated above, the Board finds 
that as the preponderance of evidence weighs against a grant 
of the benefits sought, entitlement to service connection for 
the cause of the veteran's death is not warranted, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


